Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors TripAdvisor, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333‑178637, 333-190384, and 333-198726) on Form S-8 of TripAdvisor, Inc. of our reports dated February 18, 2016, with respect to the consolidated balance sheets of TripAdvisor, Inc. and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the two-year period ended December31, 2015, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appear in the December31, 2015 annual report on Form 10‑K of TripAdvisor, Inc. /s/ KPMG LLP Boston, Massachusetts
